DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. 

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Objections
Claims 1-2 are objected to because of the following informalities:  
Claim 1 (ln 5) should be changed to “A motor with an outer rotor, comprising: an inner stator (1); an outer rotor (2) with a cylindrical structure having an open end forming an opening” since “opening” is later recited in claim 1 (lns 14-16) and claims 6 and 11-14.  
Claim 2 should be changed to “the air outlets (21) are arranged in [[a]] the peripheral wall of the outer rotor (2) at intervals in the circumferential direction of the outer rotor (2) to form an exhaust hole group.” Since the peripheral wall of the outer rotor is previously recited in claim 1 (lns 13-14).
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-6 and 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over DE202016102350 (“’350”, using machine translation) in view of Toa et la. (WO2016106711, “Toa”).
Re claim 1, ’350 discloses a motor with an outer rotor, comprising: 
an inner stator (figs 2 & below, para [0026]); 
an outer rotor 9 (figs 1-2, para [0025]) with a cylindrical structure having an open end (figs 2 & below), wherein the outer rotor 9 is rotatably sleeved at one end of the inner stator (figs 2 & below, 9 encloses the stator & is rotatably attached at one end of stator, similar to applicant’s rotor) in an axial direction of the inner stator (figs 2 & below, axial direction along axis ML); 
a controller (figs 1-2 & below, para [0025]) arranged at the other end of the inner stator (figs 2 & below); and 
a cooling fan 7 (figs 1-2, para [0025]) annularly arranged in a circumferential direction of the outer rotor 9 (fig 1) at one end of the outer rotor close to the controller (fig 1) and located in an avoidance space formed between the controller and the outer rotor 9 (figs 1-2, space occupied by 7 & 8), so as to convey air to the controller and the outer rotor 9 (figs 1-2, para [0026]); 
wherein a peripheral wall of one end of the outer rotor 9 that is not provided with the cooling fan 7 is provided with a plurality of air outlets (figs 2 & below).

    PNG
    media_image1.png
    575
    688
    media_image1.png
    Greyscale

’350 discloses claim 1 except for an inner wall of the outer rotor facing the opening is provided with an exhaust plate, and the exhaust plate is configured to push air in the outer rotor to each of the air outlets.
Toa discloses an inner wall 72 of the outer rotor 50 facing the opening is provided with an exhaust plate 76 (figs 3-5, 7 & below, pg 7, 2nd indicated text & pg 9, 1st indicated text), and the exhaust plate 76 is configured to push air in the outer rotor 50 to each of the air outlets 741 (figs 3-5, 7 & below, pg 9, 1st indicated text).

    PNG
    media_image2.png
    315
    622
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the outer rotor of ’350 with an inner wall of the outer rotor facing the opening is provided with an exhaust plate, and the exhaust plate is configured to push air in the outer rotor to each of the air outlets, as disclosed by Toa, to accelerate air flow velocity for improved heat dissipation (pg 7, 1st indicated text), as well as prevent dust from entering the motor without effecting air flow and heat dissipation (pg 10, 1st indicated text), as taught by Toa.
Re claim 2, ’350 in view of Toa discloses claim 1 as discussed above. ’350  is silent with respect to the air outlets are arranged in a peripheral wall of the outer rotor at intervals in the circumferential direction of the outer rotor to form an exhaust hole group.
Toa discloses the air outlets 741 are arranged in a peripheral wall 74 of the outer rotor 50 at intervals in the circumferential direction of the outer rotor 50 to form an exhaust hole group (figs 3-5, 7 & above for claim 1, pg 7, 1st & 2nd indicated texts).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the air outlets of ’350 in view of Toa to be arranged in a peripheral wall of the outer rotor at intervals in the circumferential direction of the outer rotor to form an exhaust hole group, as disclosed by Toa, in order prevent dust from entering the motor without effecting air flow and heat dissipation (pg 10, 1st indicated text), as taught by Toa.
Re claim 3, ’350 in view of Toa discloses claim 2 as discussed above. ’350  is silent with respect to there are a plurality of exhaust hole groups, and the exhaust hole groups are arranged in the peripheral wall of the outer rotor at intervals in an axial direction of the outer rotor.
Toa discloses there are a plurality of exhaust hole groups (figs 7 & above for claim 1), and the exhaust hole groups are arranged in the peripheral wall 74 of the outer rotor 50 at intervals in an axial direction of the outer rotor 50 (figs 7 & above for claim 1, pg 7, 1st indicated text).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the exhaust hole group of ’350 in view of Toa to be a plurality of exhaust hole groups, and the exhaust hole groups are arranged in the peripheral wall of the outer rotor at intervals in an axial direction of the outer rotor, as disclosed by Toa, in order prevent dust from entering the motor without effecting air flow and heat dissipation (pg 10, 1st indicated text), as taught by Toa.
Re claim 4, ’350 in view of Toa discloses claim 3 as discussed above. ’350  is silent with respect to the air outlets each have a structure in a strip hole shape, the length of the air outlet extends in the circumferential direction of the outer rotor, and the width of the air outlet extends in the axial direction of the outer rotor.
Toa discloses the air outlets 741 each have a structure in a strip hole shape (fig 7), the length of the air outlet 741 extends in the circumferential direction of the outer rotor 50 (fig 7), and the width of the air outlet extends in the axial direction of the outer rotor 50 (fig 7, pg 7, 1st indicated text).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the air outlets of ’350 in view of Toa so the air outlets each have a structure in a strip hole shape, the length of the air outlet extends in the circumferential direction of the outer rotor, and the width of the air outlet extends in the axial direction of the outer rotor. as disclosed by Toa, in order prevent dust from entering the motor without effecting air flow and heat dissipation (pg 10, 1st indicated text), as taught by Toa.
Re claim 5, ’350 in view of Toa discloses claim 4 as discussed above. ’350  is silent with respect to the air outlet has a width of 1-1.6 mm.
Toa discloses the air outlet 741 prevents dust from entering the motor without effecting air flow (fig 7, pg 10, 1st indicated text) and from this one in the art would recognize that reducing the width of air outlet will provide more prevention of dust in the motor, while increasing the width of the air outlet will result in increased air flow, resulting in the width of the air outlet as a result effective variable.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the air outlets of ’350 in view of Toa to have a width of 1-1.6mm, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). One in the art would be motivated to change the width of the air outlet in order to provide greater dust prevention or increase air flow.
Re claims 6, 11, 12, 13 and 14, ’350 in view of Toa discloses claims 1, 2, 3, 4 and 5, respectively, as discussed above. ’350 further discloses the inner wall of the outer rotor facing the opening is provided with a shaft hole for rotatable insertion of the inner stator (figs 2 & above for claim 1). 
’350 is silent with respect to there are a plurality of exhaust plates, the exhaust plates are distributed around the circumference of the shaft hole, and a main body of each of the exhaust plates extends in a radial direction of the shaft hole.
Toa discloses there are a plurality of exhaust plates 741 (fig 7), the exhaust plates 741 are distributed around the circumference of the shaft hole (fig 7 & below), and a main body of each of the exhaust plates 741 extends in a radial direction of the shaft hole (figs 7 & below).

    PNG
    media_image3.png
    377
    414
    media_image3.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the inner wall of the inner rotor of ’350 in view of Toa so there are a plurality of exhaust plates, the exhaust plates are distributed around the circumference of the shaft hole, and a main body of each of the exhaust plates extends in a radial direction of the shaft hole, as disclosed by Toa, to accelerate air flow velocity for improved heat dissipation (pg 7, 1st indicated text), as taught by Toa.

Claims 7-8 and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over ’350 in view of Toa and in further view of Knorr et al. (US20110148230, “Knorr”).
Re claims 7, 15, 16, 17 and 18, ’350 in view of Toa discloses claims 1, 2, 3, 4 and 5, respectively, as discussed above. ’350  is silent with respect to the cooling fan comprises: at least two cooling components, wherein the cooling components are detachably and annularly arranged at one end of the outer rotor close to the controller.
Knorr discloses the cooling fan 30 (fig 1-4) comprises: at least two cooling components (figs 2-4, para [0042], shows 30 as one piece but discloses 30 can be formed in ring segments; one cooling component is one ring segment), wherein the cooling components are detachably (figs 2-4, para [0037]) and annularly arranged at one end of the outer rotor 3 close to the controller 13 (fig 1, para [0030]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the cooling fan of ’350 in view of Toa to comprise: at least two cooling components, wherein the cooling components are detachably and annularly arranged at one end of the outer rotor close to the controller, as disclosed by Knorr, in order to make the fan advantageously detachable (para [0037]), as well as form the fan from smaller portions, as taught by Knorr (para 0042]).
Re claim 8, ’350 in view of Toa and Knorr discloses claim 7 as discussed above. ’350 is silent with respect to the cooling components each comprise: a connecting portion bolted to one end of the outer rotor close to the controller; and a plurality of cooling fins, wherein the cooling fins are arranged on the connecting portion at intervals, and are integrally formed with the connecting portion.
Knorr discloses the cooling components each comprise: a connecting portion 31 bolted to one end of the outer rotor 3 close to the controller 13 (figs 1-4, para [0042], shows 30 as one piece but discloses 30 can be formed in ring segments; also discloses 30 is bolted to 3 by 37 resulting in ring segments being bolted to 3); and a plurality of cooling fins 33 (figs 3, para [0035]), wherein the cooling fins 33 are arranged on the connecting portion 31 at intervals (fig 3), and are integrally formed with the connecting portion (fig 3, para [0035]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the cooling components of ’350 in view in view of Toa and Knorr to comprise: at least two cooling components, wherein the cooling components are detachably and annularly arranged at one end of the outer rotor close to the controller, as disclosed by Knorr, in order to make the fan advantageously detachable (para [0037]), as well as form the fan from smaller portions, as taught by Knorr (para 0042]).

Claims 9-10, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over ’350 in view of Toa and in further view of Sturm et al. (EP1419568, “Sturm”).
Re claims 9, 19 and 20, ’350 in view of Toa discloses claims 1, 2 and 3, respectively, as discussed above. ’350 is silent with respect to an outer side wall of the controller is provided with cooling ribs.
Sturm discloses an outer side wall of the controller 18 (figs 1-3) is provided with cooling ribs 48 (figs 1-3, pg 3, 1st indicated text).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the controller of ’350 in view Toa to include an outer side wall of the controller is provided with cooling ribs., as disclosed by Sturm, in order to transfer heat from the controller to the outer side wall, as taught by Sturm (pg 3, 1st indicated text).
Re claim 10,  ’350 in view of Toa and Sturm disclose claim 9 as discussed above. ’350 is silent with respect to there are a plurality of cooling ribs, and the cooling ribs are annularly arranged on an outer peripheral wall of the controller.
Sturm discloses there are a plurality of cooling ribs 48 (figs 1-3), and the cooling ribs 48 are annularly arranged on an outer peripheral wall of the controller 18 (figs 1-3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the controller of ’350 in view Toa and Sturm so there are a plurality of cooling ribs, and the cooling ribs are annularly arranged on an outer peripheral wall of the controller, as disclosed by Sturm, in order to transfer heat from the controller to the outer side wall, as taught by Sturm (pg 3, 1st indicated text).

Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC JOHNSON whose telephone number is (571)270-5715.  The examiner can normally be reached on Mon-Fri 8:30-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on (571)272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERIC JOHNSON/Examiner, Art Unit 2834